Exhibit 10.3
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is executed on this 4th
day of March, 2013, to be effective as of January 1, 2013 (the “Effective Date”)
between Guardian 8 Holdings, a Nevada corporation (the “Company”), located at
15230 North 75th Street, Suite 1002, Scottsdale, AZ  85260 and C. Stephen
Cochennet (the “Executive”), residing at 12101 NW Crooked Road, Parkville,
MO  64152.


RECITALS:


WHEREAS, the Company is a publicly traded Nevada corporation with its common
stock traded on the OTC:BB under the symbol “GRDH” and registered with the
United States Securities and Exchange Commission.


WHEREAS, the Company wishes to provide for the continued employment of Executive
as its Chief Executive Officer and President for the term, and on the
conditions, set forth herein; and


WHEREAS, Executive desires to be assured of certain minimum compensation from
Company for Executive’s services during the term hereof and to be protected, and
compensated in the event of any change in the control affecting the Company;
and,


WHEREAS, Company desires reasonable protection of Company’s confidential
business and technical information which has been developed by the Company in
recent years at substantial expense.


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive, each intending to be legally bound, covenant and agree as
follows:


1. EMPLOYMENT.  Upon the terms and conditions set forth in this agreement,
Company hereby employs Executive as its Chief Executive Officer and President,
and Executive accepts such employment.  Except as expressly provided herein the
termination of this Agreement by either party shall also terminate Executive’s
employment by Company.


2. DUTIES.  Executive shall devote his full-time and best efforts to the Company
and shall fulfill the duties of his position which shall include such duties as
may, from time to time be assigned to him by the Board of Directors, provided
such duties are reasonably consistent with Executive’s education, experience and
background. The Company acknowledges that Executive presently, or may in the
future, serve on the Board of Directors, be the manager or member of, provide
consulting services for or be an executive officer of other companies and such
action shall not be a breach of this section; provided, however, that such
companies are: (a) listed on Exhibit B, attached hereto and updated from time to
time; and (b) do not compete with the Company or interfere with the performance
of Executive’s duties pursuant to this Agreement, as determined in the
reasonable judgment of the Board of Directors. Additionally, the Company
recognizes that Executive has, or may have in the future, equity positions in
other companies, which either: (a) are listed on Exhibit B attached hereto and
updated from time to time; or (b) do not compete with the Company in the
reasonable judgment of the Board of Directors.  The Company recognizes that such
equity positions may require attention from Executive during normal business
hours.  However, Executive agrees that if such time is considered excessive by
the Board of Directors, Executive shall be so advised and noticed by the Company
and Executive shall be required to make appropriate adjustments to ensure his
duties and obligations under this Agreement are fulfilled.
 
 
1

--------------------------------------------------------------------------------

 


3. TERM.  Subject to the provisions of Sections 7 and 12 hereof, Executive’s
employment shall commence on the Effective Date hereof (“Employment Date”) and
continue through March 31, 2014 (the “Original Term”).  At any time prior to the
expiration of the Original Term, as stated above, the Company and Executive may,
by mutual written agreement, extend Executive’s employment under the terms of
this Agreement for such additional periods as they may agree.


4. COMPENSATION.  Annual Base Salary.  For services rendered under this
Agreement during the first year of this agreement, Company shall pay Executive a
minimum base salary at an annual rate of $250,000.00 payable in accordance with
existing payroll practices of the Company.  Such base salary shall accrue from
January 1, 2013 until the Company completes a financing  raising a minimum of
$2.0 million in gross funds. Executive’s Base Salary may be adjusted based upon
a performance and compensation review conducted by the Company’s Board of
Directors, and negotiated and mutually agreed to, in good faith between
Executive and the Company.  Such review will be conducted at least annually
during the Original Term of this Agreement based upon both individual and
Company performance.


a. Annual Short Term Incentive Bonus.  Executive shall also be eligible to earn
an annual year-end cash bonus as determined by a review at the discretion of the
Board of Directors or Compensation Committee thereof.  Short Term incentive
programs shall be reviewed each year, and be based upon the Executive and the
Company achieving specific financial and performance criteria for the fiscal
year.  Short Term Incentive payments, if any, shall be distributed quarterly,
with 80% of the earned payout received within 45 days following the close of
each fiscal quarter in conjunction with the filing of all required SEC reports
by the Company, and the remaining withheld, and paid within 90 days following
the close of the fiscal year.


b. Stock Option Plan/Stock Purchase Plan. Executive shall also be eligible to
participate in the Company’s Stock Option Plans and Stock Purchase Plans, if
any, during the term of employment.  Any such grants will be reviewed and
approved by the Company Compensation Committee and will be earned through the
successful completion and attainment of Company objectives, strategies, etc. as
determined by the Company Compensation Committee.


c. Concurrent with the signing of this Agreement, Executive shall be eligible to
be issued up to 750,000 restricted shares of the Company’s common stock which
will vest and be issued in quarterly installments as follows: 150,000 shares on
March 31, 2013; 150,000 shares on June 30, 2013; 150,000 shares on September 30,
2013; 150,000 shares on December 31, 2013; and 150,000 shares on March 31,
2014.  Any shares vested shall be issued to Executive within five (5) business
days of the vesting date and shall be valued at the closing price of the
Company’s shares on the vesting date.


 
2

--------------------------------------------------------------------------------

 
 
d. Fringe Benefits.  In addition to the compensation and incentive payments
available to Executive as provided in items 4 and 5 above, Executive shall also
be eligible for:


i. Vacation.  Executive shall be entitled to paid vacation each calendar year in
accordance with the Company’s standard vacation policy, as amended from time to
time by the Company’s employee handbook.  Executive may take the vacation
periods at any time during the year as long as Executive schedules time off as
to not create hardship on the Company. All such paid vacation shall accumulate,
so that if Executive’s full vacation is not taken in a particular calendar year,
any unused portion shall be carried into subsequent years; however, such
accumulation shall not exceed an aggregate of 2 calendar weeks.


1. The Company’s general vacation policy is for vacation time for executives to
accrue as follows:


A. Years 1 and 2: Executive will accrue time at a rate of 6.67 hours per month,
or 2 weeks; and


B. Years 3 through 5: Executive will accrue time at a rate of 10 hours per
month, or 3 weeks.


C. Years 5 and greater; Executive will accrue time at a rate of 13.34 hours per
month, or 4 weeks


ii. Other Benefits.  The Executive shall be entitled to participate in all other
benefit programs offered by the Company to its full-time executive employees
including, but not limited to:  health, medical, dental and eye care; travel
benefits, retirement benefits through the Company’s 401K; sick leave benefits;
etc.


1. Until such time as a group medical insurance program is implemented for the
Company, Executive shall receive a monthly allowance of $1,500.00 per month to
offset the cost of privately purchased medical insurance.  (Executive shall
provide the Company a copy of the insurance invoices on a monthly basis for
reimbursement of up to the $1,500 allowance)
 
 
3

--------------------------------------------------------------------------------

 


5. BUSINESS EXPENSES.  The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, bear all customary business
expenses (including the advancement of certain expenses) incurred by the
Executive in performing his duties as an executive of the Company, provided that
Executive accounts promptly for such expenses to Company in the manner
prescribed from time to time by the Company.


6. EXTENT OF SERVICES. Executive shall at all times and to the best of his
ability perform his duties and obligations under this Agreement in a reasonable
manner consistent with the interests of the Company.  The precise services of
Executive may be extended or curtailed, from time to time at the discretion of
the Company, and Executive agrees to render such different and/or additional
services of a similar nature as may be assigned from time to time by the
Company.


a. Except as otherwise agreed by the Company and Executive in writing, it is
expressly understood and agreed that Executive’s employment is full time and is
exclusive.  Executive may not be employed by other entities or otherwise perform
duties and undertakings on behalf of others or for his own interest unless
pre-approved by the Board of Directors.


b. Additionally, the Company recognizes that Executive has, or may have in the
future, non-passive equity positions in other companies, which do not compete
with the Company in the reasonable judgment of the Board of Directors.  Such
positions shall be disclosed by the Executive to the Company from time to time
in writing. The Company recognizes that such equity positions may occasionally
require some limited attention from Executive during normal business
hours.  However, Executive agrees that if such time is considered excessive by
the Board of Directors, Executive shall be so advised and noticed by the Company
and Executive shall be required to make appropriate adjustments to ensure his
duties and obligations under this Agreement are fulfilled.


7. TERMINATION.  Subject to the respective continuing obligations of the parties
pursuant to Sections 9,10,11,12, 13, 14 and 15, this Agreement may be terminated
prior to the expiration of its then remaining applicable term only as follows:


a. By the Company.  The Company may terminate this Agreement under the following
circumstances:


i. For “Cause”.  Company may terminate this Agreement on ten (10) days written
notice to Executive for “cause”, including: fraud, misrepresentation, theft or
embezzlement of Company assets, commission by Executive of a felony, a crime
involving moral turpitude or other act causing material harm to the Company’s
standing and reputation, intentional violations of Company policies, or a
material breach of the provisions of this Agreement, including specifically the
continued failure to perform his duties as required by Section 2 hereof after
written notice of such failure from Company; however, in the event of
termination related to Executive’s performance, Executive’s termination shall
only be effective upon the expiration of a thirty (30) day cure period following
a lack of corrective action having been undertaken by Executive during said cure
period.
 
 
4

--------------------------------------------------------------------------------

 


ii. Without “Cause”.  The Company may terminate this Agreement upon twelve (12)
months written notice to Executive without “cause”.  The Base Salary
compensation due and owing by the Company to Executive following either of such
early terminations of this Agreement shall be paid as set forth at Section 8 (a)
(iv) hereof.


b.  Death or Disability.


i. Death.  If Executive should die during the term of this Agreement, this
Agreement shall thereupon terminate; provided, however, that the Company shall
pay to the Executive’s beneficiary or estate the compensation provided in
Section 8 (a) (ii) below.


ii. Incapacity or Disability.  If Executive becomes so incapacitated by reason
of accident, illness, or other disability that Executive is unable to carry on
substantially all of the normal duties and obligations of Executive under this
Agreement for a continuous period of sixty (60) days (the “Incapacity Period”),
this Agreement shall terminate. For purposes of the foregoing, Executive’s
permanent disability or incapacity shall be determined in accordance with the
Company’s disability insurance policy, if such a policy is then in effect, or if
no such policy is then in effect, such permanent disability or incapacity shall
be determined by the Company’s Board of Directors in its good faith judgment
based upon Executive’s inability to perform normal and reasonable duties and
obligations.
 
8.  COMPENSATION PAYABLE FOLLOWING EARLY TERMINATION.


a. In the event of any termination pursuant to Section 7, Executive’s Base
Salary shall be paid as follows:


i. In the event of termination pursuant to Section 7 (a) (i) (for “cause”),
Executive’s Base Salary shall immediately cease, any stock grants shall be
deemed vested only through the end of the calendar month of such termination and
Executive shall only be entitled to continue to participate in those benefit
programs provided by subsections 4, for six (6) months following such
termination at Executive’s expense;


ii. In the event of termination of this Agreement by reason of Executive’s
death, Executive’s heirs/estate shall be paid Executive’s Base Salary equal to
twelve (12) months of Executive’s Base Salary. Such payments shall be made in
accordance with the Company’s normal payroll practices;
 
 
5

--------------------------------------------------------------------------------

 


iii. In the event of termination of this Agreement by reason of disability,
Executive shall be paid Executive’s Base Salary equal to twelve (12) months of
Executive’s Base Salary. Such payments shall be made in accordance with the
Company’s normal payroll practices; and


iv. In the event of any termination by the company pursuant to Section 7 (a)
(ii) (“without cause”), Executive’s Base Salary shall be continued to be paid on
a semi-monthly basis, but shall terminate at the end of the twelve (12) month
period following such written notice of termination by the Company.  In lieu of
such continued semi-monthly Base Salary, the Company and Executive may agree to
a lump-sum payment to Executive pursuant to such termination in a form,
substance and manner mutually acceptable to Company and Executive, pursuant to a
written Severance Agreement then mutually negotiated between the Company and
Executive in connection with such termination.


b. In the event of termination by reason of Executive’s death, disability,
termination without cause, or any Change in Control, as defined at Section 13:


i. Executive shall receive a pro rata portion (prorated through the last day
Base Salary is payable) of any bonus or incentive payment (for the year in which
death, disability or termination occurred), to which he would have been entitled
has he remained continuously employed for the full fiscal year in which death,
disability or termination occurred and continued to perform his duties in the
same manner as they were performed immediately prior to the death, disability or
termination.


ii. The right to exercise any unexpired and non-vested equity award previously
granted to Executive shall immediately vest and accelerate in accordance with
the terms of any grant/award agreement.


9.  CONFIDENTIAL INFORMATION.


a. For purposes of this Section 9, the term “Confidential Information” means
information which is not generally known and which is proprietary to Company,
including; trade secret information about Company and its services; information
relating to the business of Company as conducted at any time within the previous
two years or anticipated to be conducted by Company, and to any of its past,
current or anticipated products, including, without limitation information about
Company’s development, services, customers, prospective clients, or prior
contracts, purchasing, accounting, engineering, marketing, selling, leasing or
servicing,  All information which Executive has  reasonable basis to consider
Confidential Information or which is treated by Company as being Confidential
Information shall be presumed to be Confidential Information, whether originated
by Executive, or by others, and without regard to the manner it which Executive
obtains access to such information.


 
6

--------------------------------------------------------------------------------

 
 
b. Executive will not during the term of this Agreement and following expiration
or termination of this Agreement, use or disclose any Confidential Information
to any person not employed by Company without the prior authorization of Company
and will use reasonable prudent care to safeguard, protect and to prevent the
unauthorized disclosure of, all of such Confidential Information.


c. Upon the termination of this Agreement, Executive shall deliver to the
Company all lists, books, records, data, and other information (including all
copies thereof in whatever form or media) of every kind relating to or connected
with G8 or its affiliates and their activities, business and customers.


d. If, at any time, Executive becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand, or
similar process or otherwise) to disclose any of the Confidential Information,
Executive shall provide the Company with prompt, prior written notice of such
requirement so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the terms of this Agreement. In the event
that such protective order or other remedy is not obtained, that the Company
waives compliance with the provisions hereof, Executive agrees to furnish only
that portion of the Confidential Information which Executive is advised by
written opinion of counsel is legally required and exercise Executive’s best
efforts to obtain assurance that confidential treatment will be accorded such
Confidential Information. In any event, Executive shall not oppose action by the
Company to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.


e. Executive agrees to represent to the Company, in writing, at any time that
the Company so requests, that Executive has complied with the provisions of this
section, or any other section of this Agreement.


10.  INVENTIONS.


a. For purposes of this Section 10, the term “Inventions” means discoveries,
improvements and ideas (whether or not in writing or reduced to practice) and
works of authorship, whether or not patentable or copyrightable; which relate
directly to the business of Company, or to Company’s actual or demonstrably
anticipate research or development; which result from any work performed by
Executive for Company; for which equipment, supplies, facilities or trade secret
information of Company is utilized; or which were conceive or develop during the
tine Executive was obligated to perform the duties described herein.


b. Executive agrees that all Inventions made, authored or conceived by
Executive, either solely or jointly with others, during Executive’s employment
with Company, shall be the sole and exclusive property of Company.  Upon
termination of this Agreement, Executive shall turn over to a designated
representative of Company all property in Executive’s possession and custody
belonging to Company.  Executive shall not retain any copies or reproductions of
correspondence, memorandum, reports, notebooks, drawings, photographs or other
documents relation in any way to the affairs of Company which came into
Executive’s possession at any time during the term of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


11.  
NON-COMPETITION AND NON-SOLICITATION.



a. Covenant Not To Compete. Executive acknowledges and agrees that in
consideration of and reliance upon his employment, the Company shall allow
Executive access to the Company’s proprietary information and data, including
but not limited to processes, suppliers, present and future business plans,
marketing strategies, marketing channels, distributors, budgets, manufacturers,
investors and stockholders.  Executive acknowledges and agrees that any and all
such information and data could be used to the competitive disadvantage of the
Company.  Accordingly, for the term of this Agreement and for a period of twelve
(12) months following the termination of this Agreement (except in the case of
termination of this Agreement pursuant to Section 13 because of a Change of
Control or any Business Combination or any termination of this Agreement
(without cause)), Executive shall not, without the express written consent of
the Company, directly or indirectly in any manner, including without limitation
by employment, contract, consultation, investment (either directly or
beneficially) assist any person or entity in engaging in any competition with
the Company.  The term “engaging in competition” as used herein shall be deemed
to be used in its ordinary meaning and sense and shall include engaging in,
assisting or have an interest in, or entering the employment of or acting as an
agent, advisor or consultant for, any person or entity which is engaged in, or
will be engaged in, the development, manufacture, supplying or sale of a
product, process, service or development which is competitive with a product,
process, service or development on which the Company has expended resources and
on which Executive worked or with respect to which Executive has or had access
to Confidential Information while at Company. Upon the Effective Date, Executive
agrees that the geographical scope of this covenant not to compete shall be
North America.  For purposes of clarity, the following products shall not be
considered to be products that are competitive with the Company’s products and
thus are not products covered by this Agreement: stun guns, Taser devices, stun
batons, or other personal defense or person and crowd control products using
electrical charges, impact munitions, firearms that discharge potentially lethal
rounds or other lethal or potentially lethal personal protection
devices.   Persons and entities that develop and sell such devices shall not be
deemed competitors of the Company unless or until the same begin developing
and/or selling products covered by this Agreement.


b.      Acknowledgment Regarding Restrictions. Executive recognizes and agrees
that the restraints contained in Section 11(a), including the geographic scope
thereof in light of the Company’s marketing efforts, are reasonable and
enforceable in view of the Company’s legitimate interests in protecting its
Confidential Information and customer goodwill and the limited scope of the
restrictions in Section 11(a).
 
 
8

--------------------------------------------------------------------------------

 


c.      Enforcement in Equity. Executive acknowledges and agrees that in the
event that there is a breach of the covenant not to compete or of the
non-solicitation covenant set forth herein, that the Company has no adequate
remedy at law.  Accordingly, the parties agree that the Company may enforce
these covenants in equity by way of injunctive relief, both temporary and
permanent. The exclusive jurisdiction and venue for any such actions shall be
the District Court of Maricopa County, Arizona and Executive irrevocably
consents to the personal jurisdiction of that court for such purposes.  The
Company shall not be deemed stopped from combining a claim for injunctive relief
with a claim for money damages in the same action.  In the event that the
Company is the prevailing party in any such action, they shall be entitled to
recover their reasonable attorney’s fees as part of the judgment in the action.


d.      Non-Solicitation; Agreement not to Hire/be Hired. Executive understands
and appreciates that the Company invests a tremendous amount of time, energy,
resources and expertise in the training and education of its employees to be
able to operate its operations. Further, Rojas understands that in the event an
employee of the Company or any of its operating subsidiaries, is enticed to
leave, then the Company shall be damaged in an amount the Parties are not
capable of calculating at the present time. Therefore, Executive agrees, that
during any non-compete period set forth above and continuing for an additional
six (6) month period, that he will not offer employment or contractor status to
any employee or contractor or affiliated person of the Company, or accept
employment or contractor status from any employee or contractor or affiliated
person of the Company or its operating subsidiaries, nor to allow any person or
entity affiliated with Executive to offer such employment status with Executive
or any other concern, venture or entity with whom Executive may be employed by,
associated or hold a more than five percent (5%) ownership position in.
 
12. PROPRIETARY RIGHTS AGREEMENT.  Executive agrees to sign and be bound by the
terms of the Proprietary Rights Agreement, attached as Exhibit “A”.  This
agreement details the importance of protecting the Company’s relationships and
its rights to inventions discoveries, ideas, confidential information and other
intellectual property and for good and valuable consideration which the
Executive is receiving, including his engagement to provide services to the
Company as an employee.
 
13.  “BUSINESS COMBINATION” OR “CHANGE IN CONTROL”


a. Change in Control.  For purposes of this Section 13, a “Business Combination”
or “Change in Control” with respect to, or concerning, the Company shall mean
the following:


i. The sale, lease, exchange or other transfer, directly or indirectly of all or
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company.


 
9

--------------------------------------------------------------------------------

 
 
ii. The approval by the Board of Directors of the Company of any plan or
proposal for the liquidation or dissolution of the Company.


iii. The Board of Directors cease for any reason, to constitute at least
majority of the Company’s voting authority.


b. Executive’s Option to Terminate This Agreement.  It is expressly recognized
by the parties that a Business Combination would necessarily result in material
alteration or diminishment of Executive’s position and
responsibilities.  Therefore, if during the term of this Agreement, there shall
occur, with or without the consent of the Company, any Business Combination or
Change in Control, Executive shall have an exclusive option to terminate this
Agreement on twenty (20) calendar day’s notice to the Company.


c. Compensation Payable to Executive Upon Termination Following a Change in
Control.  It is expressly recognized that Executive’s position with Company and
agreement to be bound by the terms of this Agreement represents a commitment in
terms of Executive’s personal and professional career which cannot be reduced to
monetary terms, and thus, necessarily constitutes a forbearance of options now
and in the future open to Executive in Company’s areas of
endeavor.  Accordingly, in the event Executive elects to terminate this
Agreement in connection with any Business Combination or Change in Control under
this Section 13;


i. Executive shall be under no obligation whatever to seek other employment
opportunities during any period between termination of this Agreement under this
Section 13 and the expiration of the Executive’s then unexpired term of this
Agreement as it existed at the time of termination, or twelve (12) months,
whichever is shorter, and Executive shall not be obligated to accept any other
employment opportunity which may be offered to Executive during such period;


ii. During such unexpired term of this Agreement, or for twelve (12) months
thereafter, whichever is shorter, Executive shall continue to receive on a
semimonthly basis, Executive’s Base Salary then in effect upon the date of such
notice to the Company hereunder;


iii. Executive’s termination of this Agreement by reason of a Change of Control
described in this Section 13 and the receipt by Executive of any amounts
pursuant to subsection 13 (d) shall not preclude Executive continued employment
with Company, or the surviving entity in any Business Combination, on such terms
as shall then be mutually negotiated between Company and Executive following
such termination;


iv. The right to exercise all unexpired and non-vested equity grants in favor of
Executive shall immediately vest and accelerate in accordance with any
grant/award agreement.


 
10

--------------------------------------------------------------------------------

 
 
v. Executive shall be entitled to continue to participate in those benefit
programs and perquisites provided by the Company for six months following
termination, at the Company’s expense;


vi. Notwithstanding any other provisions of this Agreement, or any other
agreement, contract or understanding heretofore, or hereafter, entered into
between the Company and Executive, if any “payments” and the nature of
compensation under any arrangement that is considered contingent on a change in
control for purpose of Section 2800 of the Internal Revenue Code of 1986, as
amended, together with any other payments that Executive has the right to
receive from the Company, or any corporation that is a member of an “affiliated
group” of which the Company is a member, would constitute a “parachute payment”
the aggregate amount of such payments shall be reduced to equal the largest
amount as would result in no portion of such payments being subject to the
excise tax imposed by Section 4999 of the code provided however Executive shall
be entitled to designate and select among such payments that will be reduced and
or eliminate in order to comply with the foregoing provision of the code.


14. NO ADEQUATE REMEDY.  The parties declare that is impossible to measure in
money the damages that will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement.  Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
person against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such person shall
not urge in any such action or proceeding the claim or defense that such party
has an adequate remedy at law.


15. RETURN OF G8 PROPERTY. Executive agrees that upon any termination of his
employment, Executive shall return to the Company within a reasonable time not
to exceed two (2) business days, any of the Company’s property in his possession
or under his control, including but not limited to, computer/office automation
equipment, records and names, addresses, and other information with regard to
customers or potential customers of the Company with whom Executive has had
contact or done business.


16. KNOWING AND VOLUNTARY EXECUTION. Each of the parties hereto further states
and represents that he or it has carefully read the foregoing Agreement and
knows the contents thereof, and that he or it has executed the same as his or
its own free act and deed. Executive further acknowledges that he has been and
is hereby advised to consult with an attorney concerning this Agreement and that
he had adequate opportunity to seek the advice of legal counsel in connection
with this Agreement. Executive also acknowledges that he has had the opportunity
to ask questions about each and every provision of this Agreement and that he
fully understands the effect of the provisions contained herein upon his legal
rights.
 
 
11

--------------------------------------------------------------------------------

 


17.  MISCELLANEOUS.


a. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of all successors and assigns of the Company, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Company and shall
only be assignable under the foregoing circumstances and shall be deemed to be
materially breached by Company if any such successor or assign does not
absolutely and unconditionally assume all of Company’s obligations to Executive
hereunder.  Any such successor or assign shall be included in the term “Company”
as used in this Agreement.


b. Notices.  All notices, requests and demands given to, or made, pursuant
hereto shall, except as otherwise specified herein, be in writing and be
delivered or mailed to any such party at its address which:
 
i. In the case of the Company shall be:
Guardian 8 Corporation
15230 North 75th Street, #1002
Scottsdale, AZ  85260


ii. In the case of the Executive shall be:
C. Stephen Cochennet
12101 NW Crooked Road
Parkville, MO  64152


Either party may, by notice hereunder, designate a change of address.  Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on registered date or that stamped on the
certified mail receipt, and shall be deemed received within the fifth business
day thereafter, or when it is actually received, whichever is sooner.


c. Captions.  The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.


d. Governing Law. The validity, construction, and performance of this Agreement
shall be governed by the laws of the State of Arizona.  Any dispute involving or
affecting this agreement, or the services to be performed shall be determined
and resolved by binding arbitration in the County of Maricopa, State of Arizona,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.
 
 
12

--------------------------------------------------------------------------------

 


e. Construction.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


f. Waivers.  No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any right or remedy
granted hereby or by any related document or by law.


g. Modification.  This Agreement may not be, and shall not be, modified or
amended except by a written instrument signed by both parties hereto.


h. No Conflicting Business.  Executive agrees that he will not, during the term
of this Agreement transact business with the Company personally, or as an agent,
owner, partner, shareholder of any other entity provided however, Executive may
enter into any business transaction that is, in the opinion of the Company’s
Board of Directors, reasonable prudent or beneficial to the Company so long as
any such business transaction is at arms-length as though between independent
and prudent individuals and is ratified and approved by the designated members
of the Company’s Board of Directors.


i. Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon; provided, however, that this Agreement shall not deprive Executive
of any other rights Executive ay have now, or in the future, pursuant to law or
the provisions of Company benefit plans.


j. Counterparts.  This Agreement shall be executed in at least two counterparts,
each of which shall constitute an original, but both of which, when taken
together, will constituted one in the same instrument.


k. Amendment.  This Agreement may be modified only by written agreement executed
by both parties hereto.


l. Severability:  If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way.  The parties hereto
agree to replace any invalid provision with a valid provision which most closely
approximates the intent of the invalid provision.
 
 
13

--------------------------------------------------------------------------------

 


m. Interpretation:  This Agreement shall not be construed more strongly against
any party hereto regardless of which party may have been more responsible for
the preparation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered the day and year first above written.


COMPANY:
GUARDIAN 8 Holdings,
a Nevada Corporation



BY: /s/ Kathleen
Hanrahan                                                                           
        Kathleen Hanrahan, CFO


Date:
3/4/13                                                                           




EXECUTIVE:
 
BY: /s/ C. Stephen
Cochennet                                                                
       C. Stephen Cochennet


Date: 3/5/13     
                                                                      
 
14

--------------------------------------------------------------------------------

 
 